DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 07/12/2021.
	Currently, claims 1-17 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 07/12/2021. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version)  HAVING ONE FUNCTIONAL LAYER WITH NaF AND THE OTHER FUNCTIONAL LAYER WITH Yb
(Clean Version) ORGANIC EL ELEMENT HAVING ONE FUNCTIONAL LAYER WITH NaF AND THE OTHER FUNCTIONAL LAYER WITH Yb
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 is indefinite, because the limitation “the first functional layer side” in line 6 is not mentioned before. There is insufficient antecedent basis.
	Claim 13 is indefinite, because limitation “the organic light emitting layer side” in line 7 is not mentioned before. There is insufficient antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0144897 A1 to Kang et al. (“Kang”).

    PNG
    media_image1.png
    427
    464
    media_image1.png
    Greyscale

	Regarding independent claim 1, Kang in Fig. 7 teaches an organic electroluminescence element (¶ 15, organic light emitting device) comprising: 
an anode 110 (¶ 21 & ¶ 24, first electrode 110 is an anode); 
an organic light emitting layer 210 (¶ 21 & ¶ 26, light emitting unit 210) disposed on an upper side of the anode 110; 
a first functional layer 410 (¶ 21, second electro transport layer 410) disposed over the organic light emitting layer 210 and including NaF (¶ 50 & claim 18, NaF); 
a second functional layer 310 (¶ 21, first electron transport layer 310) disposed over the first functional layer 410 and including an organic material (¶ 48, ¶ 58, ¶ 61-¶ 63 & claim 1, electron transport layer 310 includes organic material(s) as host material for dopant) containing Yb (¶ 48, Yb dopant); and 
a cathode 120 (¶ 21 & ¶ 24, second electrode 120 is a cathode) disposed on an upper side of the second functional layer 310.
	Regarding claim 3, Kang in Fig. 7 further teaches the second functional layer 310 has a film thickness of 5 to 10 nm (¶ 49, first electron transport layer 310 has a thickness from 50 to 100 angstrom and 1 angstrom equals to 0.1 nm), which anticipates the claimed range of 5 to 150 nm.
	Regarding claim 7, Kang in Figs. 2 and 7 teaches a conductive film 512 (¶ 38 & ¶ 28, n-type charge generation layer 512 of the charge generation layer 510 includes MoO3, which is a transparent electrode (i.e. conductor) material1) is formed as a third functional layer 512 (¶ 28, ¶ 38 & ¶ 53-¶ 54) between the second functional layer 310 and the cathode 120.
	Regarding claim 12, Kang in Fig. 7 further teaches the anode 110 (¶ 89, first electrode 110 includes silver, aluminum or molybdenum, which is the material the Applicant purported in disclosure with light reflecting property (see page 27 in the specification of the present application)) a light reflecting property, and the cathode 120 has a semi-transparent property (¶ 89, second electrode includes magnesium, which is a semi-transparent metal material2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang.
	Regarding claim 2, Kang in Fig. 7 further teaches the first functional layer 410 has a film thickness of 5 to 50 nm (¶ 51, second electron transport layer 410 has a thickness from 50 to 500 angstrom and 1 angstrom equals to 0.1 nm), which overlaps the claimed range of 0.1 to 20 nm.
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the thickness of 0.1 to 20 nm taught by Kang overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 8, Kang in Fig. 7 further teaches the third functional layer 512 (i.e. a portion of charge generation layer) has a film thickness of no more than 60 nm (¶ 102 & ¶ 112, charge generation layer is formed of one layer of 300 angstrom and the other layer of 300 angstrom, which is 600 angstrom in total, and 1 angstrom is 0.1 nm), which overlaps the claimed range of not less than 15 nm.
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the thickness of no more than 60 nm taught by Kang overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 10, Kang in Figs. 2 and 7 further teaches a thin film including Yb 320 (¶ 84, first electron transport layer 320 is a same layer as the layer 310, which includes Yb) and is formed between the third functional layer 512 and the cathode 120.
	Kang does not explicitly disclose the thin film including Yb having a thickness of 0.1 to 3 nm.
However, it would have been obvious to form the thickness of the thin film including Yb within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0248418 A1 to Kim et al. (“Kim”) in view of Kang.

    PNG
    media_image2.png
    538
    797
    media_image2.png
    Greyscale

	Regarding independent claim 14, Kim in Fig. 2B teaches an organic electroluminescence panel 101 (Fig. 2B, ¶ 29 & ¶ 5, organic electroluminescent display (OELD) device 101 including EL elements E on a flat piece of board i.e. panel)
wherein a plurality of organic electroluminescence elements E (Fig. 2B & ¶ 30, organic light emitting diodes E) are arranged in a matrix pattern (i.e. array pattern; Fig. 2B) on an upper side of a substrate 110 (¶ 30, substrate 110), and organic light emitting layers 155c (¶ 46, organic light emitting material layer 155c) in at least the organic electroluminescence elements E adjacent to each other in a row direction (Fig. 2B, horizontal direction) are partitioned from each other by a partition wall 150 (Fig. 2B & ¶ 45, bank 150) extending in a column direction (Fig. 2B, vertical direction).
	However, Kim does not explicitly disclose an anode, an organic light emitting layer disposed on an upper side of the anode, a first functional layer disposed over the organic light emitting layer and including NaF, a second functional layer disposed over the first functional layer and including an organic material containing Yb, and a cathode disposed on an upper side of the second functional layer
Kang recognizes a need for providing an organic light emitting device having significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan, as well as having improved light emission efficiency (¶ 8). Kang satisfies the need by providing an organic light emitting device (i.e. electroluminescence element) including an anode 110 (¶ 21 & ¶ 24, first electrode 110 is an anode); an organic light emitting layer 210 (¶ 21 & ¶ 26, light emitting unit 210) disposed on an upper side of the anode 110; a first functional layer 410 (¶ 21, second electro transport layer 410) disposed over the organic light emitting layer 210 and including NaF (¶ 50 & claim 18, NaF); a second functional layer 310 (¶ 21, first electron transport layer 310) disposed over the first functional layer 410 and including an organic material (¶ 48, ¶ 58, ¶ 61-¶ 63 & claim 1, electron transport layer 310 includes organic material(s) as host material for dopant) containing Yb (¶ 48, Yb dopant); and a cathode 120 (¶ 21 & ¶ 24, second electrode 120 is a cathode) disposed on an upper side of the second functional layer 310.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the organic electroluminescence panel taught by Kim with the organic light emitting device taught by Kang, so as to provide an organic light emitting device having significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan, as well as having improved light emission efficiency.
	Regarding claim 15, the combination of Kim and Kang further teaches the organic electroluminescence panel 101 is of a top emission type (Kim: Fig. 2B & Kang: Fig. 1 & ¶ 88).
Regarding independent claim 16, Kim in Fig. 2B teaches an organic electroluminescence display device 101 (Fig. 2B, ¶ 29 & ¶ 5, organic electroluminescent display (OELD) device 101) comprising: 
an organic electroluminescence panel 101 (Fig. 2B, ¶ 29 & ¶ 5, organic electroluminescent display (OELD) device 101 including EL elements E on a flat piece of board i.e. panel) in which a plurality of organic electroluminescence elements E (Fig. 2B & ¶ 30, organic light emitting diodes E) are arranged in a matrix pattern (i.e. array pattern; Fig. 2B) on an upper side of a substrate 110 (¶ 30, substrate 110), and organic light emitting layers 155c (¶ 46, organic light emitting material layer 155c) in at least the organic electroluminescence elements E adjacent to each other in a row direction (Fig. 2B, horizontal direction) are partitioned from each other by a partition wall 150 (Fig. 2B & ¶ 45, bank 150) extending in a column direction (Fig. 2B, vertical direction); and 
a driving section DA (¶ 29, driving region DA includes driving thin film transistor DTr, which drives the diodes E) driving the organic electroluminescence panel 101 to display an image (¶ 8).
	However, Kim does not explicitly disclose the organic electroluminescence element including an anode, an organic light emitting layer disposed on an upper side of the anode, a first functional layer disposed over the organic light emitting layer and including NaF, a second functional layer disposed over the first functional layer and including an organic material containing Yb, and a cathode disposed on an upper side of the second functional layer.
Kang recognizes a need for providing an organic light emitting device having significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan, as well as having improved light emission efficiency (¶ 8). Kang satisfies the need by providing an organic light emitting device (i.e. electroluminescence element) including an anode 110 (¶ 21 & ¶ 24, first electrode 110 is an anode); an organic light emitting layer 210 (¶ 21 & ¶ 26, light emitting unit 210) disposed on an upper side of the anode 110; a first functional layer 410 (¶ 21, second electro transport layer 410) disposed over the organic light emitting layer 210 and including NaF (¶ 50 & claim 18, NaF); a second functional layer 310 (¶ 21, first electron transport layer 310) disposed over the first functional layer 410 and including an organic material (¶ 48, ¶ 58, ¶ 61-¶ 63 & claim 1, electron transport layer 310 includes organic material(s) as host material for dopant) containing Yb (¶ 48, Yb dopant); and a cathode 120 (¶ 21 & ¶ 24, second electrode 120 is a cathode) disposed on an upper side of the second functional layer 310.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the organic electroluminescence display device taught by Kim with the organic light emitting device taught by Kang, so as to provide an organic light emitting device having significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan, as well as having improved light emission efficiency.
Regarding independent claim 17, Kim in Fig. 2B teaches an electronic apparatus 101 (Fig. 2B, ¶ 29 & ¶ 5-¶ 6, organic electroluminescent display (OELD) device 101) comprising: 
an organic electroluminescence display device 101 (Fig. 2B, ¶ 29 & ¶ 5, organic electroluminescent display (OELD) device 101) as an image display section (¶ 29, display region of OELD device), the organic electroluminescence display device 101 including 
an organic electroluminescence panel 101 (Fig. 2B, ¶ 29 & ¶ 5, organic electroluminescent display (OELD) device 101 including EL elements E on a flat piece of board i.e. panel) in which a plurality of organic electroluminescence elements E (Fig. 2B & ¶ 30, organic light emitting diodes E) are arranged in a matrix pattern (i.e. array pattern; Fig. 2B) on an upper side of a substrate 110 (¶ 30, substrate 110), and organic light emitting layers 155c (¶ 46, organic light emitting material layer 155c) in at least the organic electroluminescence elements E adjacent to each other in a row direction (Fig. 2B, horizontal direction) are partitioned from each other by a partition wall 150 (Fig. 2B & ¶ 45, bank 150) extending in a column direction (Fig. 2B, vertical direction), and 
a driving section DA (¶ 29, driving region DA includes driving thin film transistor DTr, which drives the diodes E) driving the organic electroluminescence panel 101 to display an image (¶ 8).
	However, Kim does not explicitly disclose the plurality of organic electroluminescence elements each including an anode, an organic light emitting layer disposed on an upper side of the anode, a first functional layer disposed over the organic light emitting layer and including NaF, a second functional layer disposed over the first functional layer and including an organic material containing Yb, and a cathode disposed on an upper side of the second functional layer.
Kang recognizes a need for providing an organic light emitting device having significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan, as well as having improved light emission efficiency (¶ 8). Kang satisfies the need by providing an organic light emitting device (i.e. electroluminescence element) including an anode 110 (¶ 21 & ¶ 24, first electrode 110 is an anode); an organic light emitting layer 210 (¶ 21 & ¶ 26, light emitting unit 210) disposed on an upper side of the anode 110; a first functional layer 410 (¶ 21, second electro transport layer 410) disposed over the organic light emitting layer 210 and including NaF (¶ 50 & claim 18, NaF); a second functional layer 310 (¶ 21, first electron transport layer 310) disposed over the first functional layer 410 and including an organic material (¶ 48, ¶ 58, ¶ 61-¶ 63 & claim 1, electron transport layer 310 includes organic material(s) as host material for dopant) containing Yb (¶ 48, Yb dopant); and a cathode 120 (¶ 21 & ¶ 24, second electrode 120 is a cathode) disposed on an upper side of the second functional layer 310.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic apparatus taught by Kim with the organic light emitting device taught by Kang, so as to provide an organic light emitting device having significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan, as well as having improved light emission efficiency.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4, 6, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, wherein the second functional layer includes a first layer section disposed over the first functional layer, and a second layer section disposed over the first layer section, and Yb content of the second layer section is greater than Yb content of the first layer section.
	Claim 6 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, wherein Yb content of the second functional layer increases continuously in going from the first functional layer toward the cathode.
Claim 9 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein a thin film including Yb and having a thickness of 0.1 to 3 nm is formed between the second functional layer and the third functional layer.
Claim 11 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, wherein a thin film including Yb and having a thickness of 0.1 to 5 nm is formed on an opposite side of the cathode from the organic light emitting layer.
Claims 5 and 13 are rejected.
Claims 5 and 13 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.“
Claim 5 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, wherein the second functional layer includes a first layer section, a second layer section and a third layer section that are sequentially stacked in this order from the first functional layer side, and a relation of X2 < X1 ≤ X3 is satisfied, where X1, X2 and X3 are Yb contents of the first layer section, the second layer section and the third layer section, respectively.
Claim 13 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 13, wherein light emitted from the organic light emitting layer includes a first light flux going out directly from the cathode and a second light flux going out from the cathode after being reflected by respective surfaces on the organic light emitting layer side of the anode and the cathode, and a film thickness of at least one functional layer interposed in a range from the organic light emitting layer to the cathode is set according to a wavelength of a color in which the light is emitted in such a manner that the first light flux and the second light flux resonate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                  

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                              

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2014/0320945 A1 by Chen discloses in paragraph 16 that molybdenum oxide (MoO3) is a material used for transparent electrode. That is, MoO3 is a transparent conductive material.
        2 U.S. Patent Publication No. 2017/0154927 A1 by Jo et al. in paragraphs 64 and 69 discloses that magnesium is a semi-transparent metal material.